     Case 4:18-cv-03224 Document 66 Filed on 09/13/19 in TXSD Page 1 of 10
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                   IN THE UNITED STATES DISTRICT COURT              September 13, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                            HOUSTON DIVISION



LOUISE IRVIN-JONES,                    §
                                       §
                   Plaintiff,          §
                                       §
v.                                     §       CIVIL ACTION NO. H-18-3224
                                       §
EQUIFAX INFORMATION SERVICES           §
LLC, et al.,                           §
                                       §
                   Defendants.         §




                        MEMORANDUM OPINION AND ORDER



      This is a Fair Credit Reporting Act ("FCRA") action brought by

plaintiff      Louise   Irvin-Jones   ("Plaintiff")     against   defendants

Equifax Information Services LLC; Experian Information Solutions,

Inc.; Wells Fargo Bank, N.A.; Bank of America, N.A.; and Trans

Union LLC ("Defendants").        Pending before the court is movant Mark

Sanders' Plaintiff's Motion to Substitute Party ("Sanders' Motion")

(Docket Entry No. 59).       For the reasons explained below, Sanders'

Motion will be granted in part and denied in part.


                  I.    Factual and Procedural Background

      Plaintiff filed her Complaint under the Fair Credit Reporting

Act against Defendants on September 11, 2018. 1         The Complaint seeks

actual and punitive damages from Defendants for alleged violations


      1
          Complaint, Docket Entry No. 1, p. 1.
   Case 4:18-cv-03224 Document 66 Filed on 09/13/19 in TXSD Page 2 of 10


of the FCRA. 2    Plaintiff died on June 21, 2019. 3     Plaintiff's son,

Mark Sanders ("Sanders"),       moved to substitute himself as the

plaintiff under Federal Rule of Civil Procedure 25(a)(1). 4                To

support his motion, Sanders submitted evidence that Plaintiff's

Will named him executor of the estate and that he is trustee of the

trust that is the estate's principal devisee. 5        Defendants filed a

joint response opposing Sanders' Motion, contending that Sanders is

not a "proper party" for substitution under Rule 25(a)(1) and that

Plaintiff's claims for punitive damages under the FCRA do not

survive her death. 6


                              II.   Analysis

     Under Rule 25 "[i] f a party dies and the claim is not

extinguished, the court may order the substitution of the proper

party.     A motion for substitution may be made by any party or by

the decedent's successor or representative."             Fed. R.    Civ. P.

25(a) (1).    The parties disagree as to whether Sanders qualifies as


     2
         Id. at 12-18.
     3
      Certificate of Death, Exhibit 1 to Other Exhibits Re: Motion
to Substitute Party, Docket Entry No. 61, p. 2.
     4
         Sanders' Motion, Docket Entry No. 59, pp. 1-2.
     5
      Last Will and Testament of Louise Irvin-Jones ("Plaintiff's
Will"), Exhibit 2 to Sanders' Motion, Docket Entry No. 59-2, p. 4;
Third Amendment to Trust Agreement, Exhibit 3 to Plaintiff's Reply
Memorandum in Support of Motion to Substitute Party ("Sanders'
Reply Memorandum"), Docket Entry No. 63-1, p. 13.
     6
      Defendants' Joint Response in Opposition to Plaintiff's
Motion to Substitute Party, Docket Entry No. 62, pp. 2, 7.
                                    -2-
     Case 4:18-cv-03224 Document 66 Filed on 09/13/19 in TXSD Page 3 of 10



a proper party for substitution. Defendants contend that state law

determines who qualifies as a proper party and argue that Sanders
cannot be a successor or representative of the Plaintiff absent
evidence a Texas court has appointed him such or that probate has
been opened.      Sanders contends that state law does not control
determination of proper parties under Rule 25 and, even if it does,
Sanders' status as trustee of the trust named as devisee in
Plaintiff's Will qualifies him under Texas law.              Assuming Sanders
can be substituted, the parties also disagree whether Plaintiff's
punitive damages claims survived her death.


A.    Proper Party Under Rule 25{a} {1}

      If a party dies,       Rule 25(a)(1) allows the court to order
substitution of a proper party but does not specify which parties
are proper.    Fed. R. Civ. P. 25(a)(1). The rule is procedural, and
federal courts must apply          federal    rules,   not    state   law,    to
determine proper procedure for substitution following a party's
death.    In re Baycol Products Litigation, 616 F.3d 778, 785 (8th
Cir. 2010).     State law may govern the substantive question of who
may qualify as a proper party.          Id.   But Rule 25 intends liberal
substitution to be permitted and does not require the plaintiff to
invoke state machinery to produce a representative of the estate.
McSurely v. McClellan, 753 F.2d 88, 98 (D.C. Cir. 1985).                     The
proper inquiry is whether the party to be substituted could qualify
under state law to be the plaintiff's successor or representative,

                                     -3-
   Case 4:18-cv-03224 Document 66 Filed on 09/13/19 in TXSD Page 4 of 10



not whether the party has been appointed or recognized by the

state. See In re Baycol, 616 F.3d at 787-88 (explaining that state
substantive law defines who may be a party's successor, but state
procedures do not control in federal court)               For instance,    a
person named executor in a will may be a proper party under

Rule 25(a)(1) even if the will has not been probated.           Id. at 784.
     Defendants' contention that Sanders cannot be substituted

without producing a signed order from a probate court designating
him as Plaintiff's representative therefore fails.           Federal courts
have uniformly held that Rule 25(a)(1) permits substitution without
requiring state machinery such as the probating of a will.            �,
In re Baycol, 616 F.3d at 784; McSurely, 753 F.2d at 98; Kilgo v.
Bowman Transportation, Inc., 87 F.R.D. 26, 27 (N.D. Ga. 1980).
Sanders therefore need not be named Plaintiff's representative by
a probate court to be substituted as the proper party in this

action.     The only relevant question under state law is whether he
could be named as representative.
     Under Texas law a person named executor in a decedent's will is
qualified    with   highest   priority    to   serve    as   the   estate's
representative.     Tex. Est. Code § 304.00l(a)(1)       Plaintiff's Will
contains a clause appointing Sanders as executor. 7             Texas also
permits the principal devisee of the decedent to become the estate's



     7
      Plaintiff's Will, Exhibit 2 to Sanders' Motion, Docket Entry
No. 59 -2, p. 4.
                                   -4-
     Case 4:18-cv-03224 Document 66 Filed on 09/13/19 in TXSD Page 5 of 10



representative.          Tex. Est. Code § 304.00l(a)(3).             Plaintiff's Will

distributes all of the estate's property, with the exception of any
S-corporation stock, to a trust of which Sanders is trustee.8                         This
evidence         establishes      that     Sanders     is   entitled        to   be    the

representative          or     successor    of      Plaintiff      under    Texas     law.

Accordingly, Sanders may be substituted as the plaintiff in this
lawsuit under Rule 25(a)(1).


B.      Survival of Punitive Damages Claims

        A party may only be substituted under Rule 25(a)(1) for claims
not extinguished by the plaintiff's death.                          Fed.    R. Civ. P.

25(a)(1).            Plaintiff's Complaint alleges claims                  for punitive

damages under the FCRA.              Defendants contend that the claims for
punitive damages are penal and therefore do not survive under
federal common law.            Sanders responds that the FCRA is a remedial
statute, and that claims under the FCRA, including the punitive
damages provisions, therefore survive.
        Unless otherwise provided by statute, survival of a federal

claim       is   a    matter    of   federal       common   law.      James      v.   Home

Construction Co.          of Mobile,       Inc.,    621 F.2d 727,      729 (5th Cir.
1980).      Because the FCRA is silent as to the survival of the civil
claims it creates,             the issue must be decided based on federal



      Plaintiff's Will, Exhibit 2 to Sanders' Motion, Docket Entry
        8

No. 59-2, pp. 2-3; Third Amendment to Trust Agreement, Exhibit 3 to
Sanders' Reply Memorandum, Docket Entry No. 63-1, p. 13.
                                            -5-
   Case 4:18-cv-03224 Document 66 Filed on 09/13/19 in TXSD Page 6 of 10



common law.   See 15 U.S.C.   §§   1681n, 16810; James, 621 F.2d at 729.

Under federal common law remedial actions survive the death of the

plaintiff,    while penal   actions    do   not.    Wheeler     v. City of

Santa Clara, 894 F.3d 1046, 1056-57 (9th Cir. 2018); James, 621

F.2d. at 730.      "A remedial action is one that compensates an

individual for specific harm suffered, while a penal action imposes

damages upon the defendant for a general wrong to the public."

United States v. NEC Corp., 11 F.3d 136, 137 (11th Cir. 1993).

     Like several other federal statutes, however, the FCRA serves

both remedial and penal purposes.         Aetna Casualty   &   Surety Co. v.

Sunshine Corp., 74 F.3d 685, 688 (6th Cir. 1996). The availability

of a civil claim for actual damages for noncompliance with the FCRA

has a clear remedial purpose.         See 15 U.S.C.   §§   1681n(a)(1)(A),

16810(a)(1)      But the punitive damages available for willful

violations under    §   1681n serve to punish and deter.

§ 1681n(a)(2); Northrop v. Hoffman of Simsbury, Inc., 12 F. App'x

44, 51 (2d Cir. 2001) ("The purpose of punitive damages under FCRA

      is deterrence.").     For these reasons, at least one district

court has held punitive damages under the FCRA are penal and do not

survive a plaintiff's death.       Beaudry v. TeleCheck Services, Inc.,

No. 3:07-0842, 2016 WL 11398115 (M.D. Tenn. Sept. 29, 2016), at

*16. Several district courts have held that the remedy of punitive

damages or analogous penal damages provisions in other remedial

statutes do not survive the plaintiff's death.         See, e.g., Fulk v.


                                    -6-
   Case 4:18-cv-03224 Document 66 Filed on 09/13/19 in TXSD Page 7 of 10



Norfolk Southern Railway Co., 35 F. Supp. 3d 749, 764 (M.D.N.C.

2014)    (dismissing the punitive damages portion of an otherwise

remedial Federal Railroad Safety Act retaliation claim); E.E.O.C.

v. Timeless Investments, Inc., 734 F. Supp. 2d 1035, 1056-57 (E.D.

Ca. 2010) (dismissing a liquidated damages portion of an otherwise

remedial ADEA claim);        Kettner v. Compass Group USA,              Inc.,   570

F. Supp. 2d 1121,       1134    (D. Minn. 2008)          (dismissing liquidated

damages portions of otherwise remedial ADA and Rehabilitation Act

claims); Medrano v. MCDR, Inc., 366 F. Supp. 2d 625, 635 (W.D.

Tenn.    2005)   (dismissing     the    punitive       damages   portion   of   an

otherwise    remedial   42     U.S.C.    §    1981    claim).    The    principle

identified in these cases applies here. Regardless of whether FCRA

has an overall remedial purpose, the punitive damages available

under the statute serve a penal purpose.                Plaintiff's claims for

punitive damages under the FCRA therefore do not survive her death

under federal common law.

        Plaintiff contends that the penal nature of the punitive

damages remedy is irrelevant and that only the nature of the

overall statute controls survival. The primary authority Plaintiff

relies on,    In re Wood,      643 F.2d 188          (5th Cir. 1980),    does not

support this contention. That case involved a bankrupt plaintiff's

action against a lender for statutory damages under the Truth in

Lending Act ("TILA"), and the Fifth Circuit addressed whether the

claim could survive the death of the plaintiff.                  Id. at 189-90.


                                        -7-
   Case 4:18-cv-03224 Document 66 Filed on 09/13/19 in TXSD Page 8 of 10



The relevant section of the TILA in force at the time permitted a

plaintiff to recover both actual and statutory damages against a
creditor who failed to comply with the statute. Id. at 189; see 15
U.S.C.    §   1640(a)(1)-(2) (1976) (amended 2009 and 2010).      The court
considered the specific purpose of the section allowing statutory

damages, not the overall purpose of the TILA.         In re Wood, 643 F.2d
at 192.       The court concluded that the section was remedial because
the statutory damages were meant to encourage debtors to seek
remedies under the statute and help compensate them in light of the

difficulty of ascertaining actual damages.           See id. (quoting with
approval Porter v. Household         Finance Corp.      of Columbus,       385

F. Supp. 336, 342 (S.D. Ohio 1974)).            In re Wood supports the
court's conclusion that it should look to the purpose of the remedy
in question rather than the nature of the overall statute in

determining whether it is penal or remedial.
     The court is also not persuaded by Sanders' argument that the
TILA statutory damages in In re Wood are analogous to the FCRA's
punitive damages and therefore that the latter are remedial. In re
Wood considered a statutory damages provision awarding a specific,
finite award of "twice the amount of any finance charge" or, for
consumer leases, a percentage of the monthly payments but a total
award of no more than $1,000.       15 U.S.C.    §   1640(a)(2)(A) (1976).
The Sixth Circuit emphasized the modest sums available when it held
the TILA statutory damages were remedial.             Murphy v. Household


                                    -8-
   Case 4:18-cv-03224 Document 66 Filed on 09/13/19 in TXSD Page 9 of 10



Finance Corp., 560 F.2d 206, 210 (6th Cir. 1977).                 The FCRA, by
contrast, allows for "such amount of punitive damages as the court
may allow," limited only by due process.          15 U.S.C.   §    168ln(a)(2) i
see Saunders v. Equifax Information Services, LLC, 469 F. Supp. 2d
343, 349 (E.D. Va. 2007), aff'd sub nom. Saunders v. Branch Banking

and Trust Co. of Virginia, 526 F.3d 142 (4th Cir. 2008) ([NJ either
the Supreme Court nor Congress has                   impose [d] a limit on

punitive damages awards in the FCRA context[.]"); Exxon Shipping

Co. v. Baker, 128 S. Ct. 2605, 2626 (2008) (holding due process
limitations apply to all punitive damages awards).                  The FCRA' s
punitive damage provision is more akin to those in the Federal
Railroad Safety Act, 42 U.S.C.            §   1981a, and others with both

remedial and penal provisions.        Compare 15 U.S.C. § 1681n(a)(2)

(liability for "such amount of punitive damages as the court may
allow") with 49 U.S.C.    §   20109(e) (3) ("[R]elief             . may include

punitive damages in an amount not to exceed $250,000.") and 42
U.S.C.   §   198la(b) (allowing punitive damages up to $300,000 for
each complainant).     The punitive damages allowed by the FCRA fall
within this category of "plainly penal" punitive claims recognized
by other courts rather than the modest statutory damages permitted
by TILA. See, e.g., Fulk, 35 F. Supp. 3d at 764.          Accordingly, the
court concludes that Plaintiff's claims for punitive damages under
the FCRA against the Defendants are penal and therefore do not
survive her death.


                                    -9-
   Case 4:18-cv-03224 Document 66 Filed on 09/13/19 in TXSD Page 10 of 10




                        III.   Conclusion and Order

     For the reasons explained above,           the court concludes that

Sanders may be substituted as the plaintiff in this case under

Rule 25(a)(1), but Plaintiff's claims for punitive damages against

Defendants   do   not    survive   her     death.   Plaintiff's   Motion    to

Substitute Party (Docket Entry No. 59) is therefore GRANTED IN PART

and DENIED IN PART,       and the court ORDERS that Mark Sanders be

substituted for Plaintiff in this action except as to Plaintiff's

claims for punitive damages.         The Joint Motion to Stay Docket

Control Order Deadlines (Docket Entry No. 64) is GRANTED IN PART

and DENIED IN PART.       The court will not stay the action, but the

parties may submit an agreed amended docket control order by

September 27, 2019.

     SIGNED at Houston, Texas, on this 13th day of September, 2019.




                                      SENIOR UNITED STATES DISTRICT JUDGE




                                    -10-
